Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2-7 objected to because of the following informalities:  
Each of computer system in claim has to be “The computer system”:
 Appropriate correction is required.
Claim 14: “Method acceding to” should be corrected. 
Examiner requests applicant to provide direct dependency to each of the claims, which will help in determining the prior art and providing clarity in combination of art for each claim. When claim has multiple dependency, examiner will have difficulty to provide combination of the prior art for the same multiple dependent claim. 
Applicant is requested to provide nomenclature on the drawing with the numbering. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-3, 6-11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine [5,831,805], in view of Shaw et al [20170192476]

As to claim 1, 
Sekine [ 5,831,805] teaches Computer system (1) with at least one interface (2), in particular at least one USB Type-C interface, including 5- at least one voltage monitoring device (9), and - at least one interface control device (10) including a signaling circuit (16), wherein the interface control device (10) is configured to restrict a power output via the interface (2) [col. 3, lines 10-14: “When the 10 detection circuit detects that the level of the output signal has dropped below a predetermined level, the detection circuit disables the clock signal to all of the transceivers except for a master physical connection ” and col. 4: 48-50- “The DC to DC power rectifier circuit 32 provides the power signal VCCl which is coupled to supply power to the network transceiver circuit 28. ” and col 6 : “DC to DC power rectifier circuit 33 will fall to a level which would not provide sufficient power to operate the second and third transceiver circuits 36 and 38.”- dc to dc rectifier will not provide power to the second and third transceiver. DC to dc rectifier equivalent to interface control device] to a 10predetermined power level if the voltage monitoring device (9) detects a drop of a supply voltage (U) of the computer system (1) below a first threshold value (G1) [col. 3, “A detection circuit is coupled to the local power supply for monitoring the level of the output signal from the local power supply. When the 10 detection circuit detects that the level of the output signal has dropped below a predetermined level, the detection circuit disables the clock signal to all of the transceivers except for a master physical connection, which is responsible for repeating communications over the bus structure for other 15 nodes. ”- power supply is restricted to supply to transceiver ], and the signaling circuit (16) is configured to signalize the restriction of the power output to a peripheral device 15(3) [ col. 5, lines 54-58- “The Microcontroller 27 then in turn provides a signal to the external register 55 29 which provides the clock enable signal C 1 o ck En to the buffer 42 based on the control signal received from the microcontroller 27  ……..If the failure detect circuit 26 detects that the local power output signal SEU+B is below a predetermined threshold level, the buffer 42 is disabled and the clock signal is not provided to the second and third transceivers 36 and 38.”- microcontroller provides signal and is equivalent to signaling circuit and col. 3, lines 10-14: “When the 10 detection circuit detects that the level of the output signal has dropped below a predetermined level, the detection circuit disables the clock signal to all of the transceivers except for a master physical connection ”- disabling is equivalent to restricting the power and col. 3: line 52-57:  “ disabling the clock signal to the second and third transceiver circuits 36 and 38 when the local power output signal SEU+B is at a level below the predetermined thresh- 55 old level, the second and third transceiver circuits 36 and 38 will draw very little power from the backup DC power signal ZBU+B.”- power supply is restricted]
teaches col. 8, lines 26-29: “the local power failure detection and clock disabling circuit of the present invention can be included in any node on a bus system or network which is responsible for repeating signals between other nodes on the network. ”
But do not teach explicitly in the type-c interface 
However Shaw et al [20170192476, provisional January 5, 2016] teach type-c interface [0097: “The controller 904 can actively control power supply operations in device 900. In particular, various power supply functions can be started, stopped, reduced and/or increased in response to detected or anticipated power availability. In a particular embodiment, the controller 904 can selectively steer current between a LV supply to data storage circuits 902, a LV supply to the primary boost circuit 916-0, and an LV supply to the charge circuit 921 (to charge secondary supply 914). Such control can enable a prioritization of power supply functions” and 0110: “A device 1000 may include a data storage circuit 1002, a controller section 1004, a communication I/F 1006 (in this illustrative embodiment a USB type-C connector), a power section 1025, and a bridge section 1024 ” and 0115: “the current detector 1023 detects an amount of current flowing from a host, e.g., single type-C USB, LV (e.g., 5V) supply via communication I/F 1006 ”- prioritization of the power supply and stopping function suggests that when power is less than threshold certain secondary circuits, further see 0107] 
It would have been obvious to person of ordinary skill in the art to before the effective filing date of the claimed invention to  combine teaching of Sekine and shaw because both are directed toward power controlling system. Furthermore, teaching of the Sekine power controlling in the interface bus can be improved by being able to applying power 

As to claim 2, 
Sekine teaches 2. Computer system (1) with at least one interface (2) according to claim 1, further including a power supply unit, wherein the supply voltage (U) of the computer 20system (1) is provided by the power supply unit [col. 4: 48-50- “The DC to DC power rectifier circuit 32 provides the power signal VCCl which is coupled to supply power to the network transceiver circuit 28.” And col 6, lines 54-58- “When the local power supply 24 is supplying a sufficient level of power, the DC to DC rectifier circuit 32 supplies power to the network transceiver circuit 28 using the local power output signal SEU+B. ”].  

As to claim 3, 
Sekine teaches with at least one interface (2) according to any of claims 1 or 2, wherein the power supply unit comprises a power adapter (8) [ Fig. 3, AC power is provided which is changed to DC to DC, therefore it has to have a power adaptor to supply dc power from AC Power. See block 24 and 32] 



As to claim 6, 
1].  

As to claim 7,
Sekina teaches with at least one interface (2) according to any of claims 1 to 6, wherein the interface (2) is configured for different power outputs in accordance with the Power Delivery Specification [col. 6,lines 40-49: “when the output VCC2 of the DC to DC power rectifier circuit 33 falls to an insufficient level before the end of the waiting period, the external register 29 loses its power supply, which causes the clock enable signal C 1 o ck En to go to a tri-state level. When the clock enable signal C 1 o ck En is at a tri-state level, the buffer 42 is disabled due to the voltage VCCl and the pullup resistor 41. A person of ordinary skill in the art could determine preferred power levels and corresponding delay times for other specific configurations of components. ” and col. 3, lines 42-48: “ A predetermined threshold level, as used herein, is a percentage or range nodes or different configurations of components will have different sufficient levels to meet their needs”].

As to claim 8, 
Combination of Sekine and Shaw teach this claim according to the reasoning set forth in claim 1 supra.

As to claim 9, 
Shaw teaches one of a plurality of different, predetermined power levels is selected for the power output [[ 0144: “ The primary and the secondary boost circuits 1416-0/1 may be regulated, e.g., output voltage may be regulated, based on value provided from the feedback circuit 1472.” And 0146: “Device 1500 may be a portable HDD storage device that receives power from a single type-C USB connection. ” and 0025: “In the example shown, a hard disk section 101A receives power from an external power supply, e.g., power brick 109A that includes a twelve volt power supply (12V) and a five volt power source (5V) power supply, through the bridge PCB 103A ”] .


Shaw teaches  the plurality of the different power levels include a power output of 15 W, 7.5 W and 4.5 W [0025: “In the example shown, a hard disk section 101A receives power from an external power supply, e.g., power brick 109A that includes a twelve volt power supply (12V) and a five volt power source (5V) power supply, through the bridge PCB 103A ”]  and  0144: “ The primary and the secondary boost circuits 1416-0/1 may be regulated, e.g., output voltage may be regulated, based on value provided from the feedback circuit 1472.”- when voltage is regulated, accordingly power can be provided, it’s a matter of conversion of volt into a watt(power). 0090: “embodiment, the communication I/F 906 can be a type-C USB type interface. ”- Type c interface can supply powers and regulated voltage is form of power. Further see foot note2 ].

As to claim 11, 
Shaw teaches the plurality of different power levels include a power level, the selection of which interrupts the power output [0054; “the HDD assembly 302 receives two power supply voltages (12V and 5V) from power supply and control section 304. In addition, the HDD assembly 302 may be connected to the power supply and control section 304 via a storage I/F 312, which in the embodiment shown, can be a SATA I/F. However, any suitable communication I/F can be employed based on the HDD assembly 302 selectively steer current between a LV supply to data storage circuits 902, a LV supply to the primary boost circuit 916-0, and an LV supply to the charge circuit 921 (to charge secondary supply 914). Such control can enable a prioritization of power supply functions”- selectively selecting power supply is equivalent to interrupt.]. 



As to claim 14, 
Sakine teaches after detecting the drop of the supply voltage (U), restriction of the supply voltage is delayed by a time T to check whether the supply voltage rises again above the first threshold value (G1) and, in this case, the power output continues without restriction [col. 6: “the failure detect circuit 26 provides a detection signal to the microcontroller 27 when the local power output signal SEU+B falls to a level which is ninety percent (90%) of its normal output level. When the microcontroller
27 receives this detection signal, the microcontroller 27 preferably waits for a time period of 50 milliseconds. After the waiting period of 50 milliseconds is over and the level of the local power output signal SEU+B is still below……..the microcontroller 27 will set the external register 29 which pulls the clock enable signal C 1 o c k En to a logical high voltage level. When the clock enable signal C 1 o ck En rises to a logical high voltage level, the buffer 42 is disabled and the clock signal is not provided to the 

As to claim 15, 
Sekine teaches the switching from the predetermined power level to a non- restricted power output, if a connecting of the peripheral device (3) to the interface (2), or a restart of the computer system (1) is detected [col. 3: “When the detection circuit detects that the local power supply is Again supplying power at a level above the predetermined level, the clock signal is enabled to all of the physical 25 connections within the node. The local applications are also enabled when the local power supply is again supplying power at a level above the predetermined level” and col. 1: “If a device is so added or removed the bus will then automatically reconfigure itself for transmitting data between the then existing nodes. ”- the reconnection of the the device or the port can be detected and reconfiguration of is performed, which can be used to supply power to the device when the device or the port connection is detected].



Claim 4-5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine [5,831,805], in view of Shaw et al [20170192476], further in view of Haas [20040212941]  

As to claim 4,


Haas [20040212941 ]  teaches in a drop of the supply voltage (U) below the first threshold value (G1) in the computer system (1), to send at least one first warning signal  [0027: “when an adverse power indication is received by the processor indicating a battery voltage V.sub.B that is less than a predetermined voltage level below the rated battery voltage. Preferably, the processor 220 transmits a shutoff command to the application module 105. Or, it can simply cut off power to the application module 105 by operating a switch 273 in the application module safety circuit 260. ” and 0029: “a warning is provided to a user in response to the battery (or regulated) voltage falling below a first threshold level. The warning is provided when the monitored voltage falls below a second threshold level prior to shutdown of the application modules. The battery voltage V.sub.B is monitored either at the battery output 245, or from the output of the voltage regulator 250, for an adverse power indication in the form of a predefined low battery voltage level (block 300). When the battery voltage V.sub.B is less than the warning voltage V.sub.B(Low) (block 305), a warning is sent to the user interface 120 to notify a user of the low voltage condition (block 310). This gives a user an opportunity to conclude use of the application module 105 prior to its shutdown”]
It would have been obvious to person of ordinary skill in the art to combine before the effective filing date of the claimed invention to combine teaching of Sekine, shaw and 

As to claim 5, 
Haas teaches  the voltage monitoring device (9) is configured to send a second warning signal to an emergency shutdown component (11) of the computer system (1), if the supply voltage (U) drops below a second threshold value (G2) and the emergency 10shutdown component (11) is configured to perform an emergency shutdown of the computer system (1) upon receiving the second warning signal [0029: “A warning may also be sent to the application module 105 to enable it to optionally begin pre-shutdown housekeeping activities, and to optionally display a warning in its application user interface 117. If the battery voltage V.sub.B continues to fall and drops below a second predetermined voltage level V.sub.B(SHDN) (i.e., less than the rated battery voltage and the warning level (block 315), but still sufficient to operate the controller module), a shut-down command is sent to the application module 105 (block 320). ”] .  

As to claim 12, 
Both combination of Seknine and Shaw do not teach second threshold.
However, Haas [20040212941] teaches a second warning signal is sent if a drop of the supply voltage (U) below a second threshold (G2) is detected, and the computer system (1), upon receiving the second warning signal, is emergency shut-off. [0027: “when an a warning is provided to a user in response to the battery (or regulated) voltage falling below a first threshold level. The warning is provided when the monitored voltage falls below a second threshold level prior to shutdown of the application modules. The battery voltage V.sub.B is monitored either at the battery output 245, or from the output of the voltage regulator 250, for an adverse power indication in the form of a predefined low battery voltage level (block 300). When the battery voltage V.sub.B is less than the warning voltage V.sub.B(Low) (block 305), a warning is sent to the user interface 120 to notify a user of the low voltage condition (block 310). This gives a user an opportunity to conclude use of the application module 105 prior to its shutdown”  and 0029 “ If the battery voltage V.sub.B continues to fall and drops below a second predetermined voltage level V.sub.B(SHDN) (i.e., less than the rated battery voltage and the warning level (block 315), but still sufficient to operate the controller module), a shut-down command is sent to the application module 105 (block 320). ”- shutdown signal is sent if power level goes lower than the second threshold]
It would have been obvious to person of ordinary skill in the art to combine before the effective filing date of the claimed invention to combine teaching of Sekine, shaw and Haas because all are directed toward power management. Furthermore, Haas improves upon combination of the Sekine and shaw by being able to provide warning .  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine [5,831,805], in view of Shaw et al [20170192476], further in view of Nakano et al [20170322683]

As to claim 13, 
Combination of Sekine and Shaw teachs the threshold and restricting power. But do not teach temporally disabling interface.
However,  Nakano et al [20170322683, foreign priority of jul 15, 2014 ]  ateaches 13. Method according to any of claims 8 to 12, wherein the power output via the interface (2) is temporarily deactivated after the first warning signal has been received by the interface control device (10) and before the predetermined power level is provided. [132: “ the communication control unit 101 may disable or enable communication with the external device via each of the networks n1 and n2 according to a state of the card type terminal 10….In addition, as another example, when power supplied from the power supply unit 19 falls below than a predetermined value (for example, when the remaining power amount is lower than a predetermined value), the communication control unit 101 may temporarily disable communication via either or both of the networks n1 and n2.”]
It would have been obvious to person of ordinary skill in the art to  before the effective filing date of the claimed invention was filed to combine teaching of  Sekine, Shaw and . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aratake[20110228643 ] teaches-0116: The voltage detecting section 116 detects a voltage drop when a voltage, which is applied from the power supply section 111 to each functional section, such as the control section 112, drops below the predetermined value, and notifies the control section 112 of the detection. In this case, the predetermined voltage value is a value which is set beforehand as the lowest voltage necessary to operate the communication section 114 stably. For example, it is about 3 V. When the voltage drop is notified from the voltage detecting section 116, the control section 112 disables the operation of the wireless section 117, the audio processing section 118, the switching section 119, and the ring tone generating section 123
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176.  The examiner can normally be reached on Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KESHAB R PANDEY/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  Waters [20170139467 ] 017 teaches “USB-C cables and connectors include the configuration channel (CC) line 114 or multiple configuration channel lines for power configuration as well as for baseband communications. USB-PD specifications provide baseband communications using Biphase Mark Coding (BMC) for message exchange over the configuration channel line 114. USB-C systems use a Type-C plug with two configuration channel lines CC1 and CC2.”
        2  Waters et al [20170139467] teaches on 0017: “For example, up to 15 W of power can be delivered for USB Type-C cables without USB-PD messaging by controlling the DC voltage on the configuration channel line 114. ”